 


113 HR 3624 IH: Trans Fat Truth in Labeling Act of 2013
U.S. House of Representatives
2013-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3624 
IN THE HOUSE OF REPRESENTATIVES 
 
November 22, 2013 
Mr. Israel introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Commissioner of Food and Drugs to revise the Federal regulations applicable to the declaration of the trans fat content of a food on the label and in the labeling of the food when such content is less than 0.5 gram. 
 
 
1.Short titleThis Act may be cited as the Trans Fat Truth in Labeling Act of 2013. 
2.FindingsThe Congress finds the following: 
(1)The Institute of Medicine of the National Academies advises the United States Government on nutritional science for use in the formation of public policy, including product labeling programs. 
(2)In 2002, the Institute of Medicine— 
(A)issued recommended dietary reference intake amounts for energy, carbohydrates, fiber, fat, fatty acids, cholesterol, protein, and amino acids; and 
(B)made recommendations regarding consumption of trans fat. 
(3)These recommendations included the following statement: trans fatty acids are not essential and provide no known benefit to human health. 
(4)The Institute of Medicine concluded that— 
(A)both saturated and trans fats increase levels of LDL cholesterol; and 
(B)trans fats may also lower levels of HDL cholesterol. 
(5)A 2006 New England Journal of Medicine scientific review stated that from a nutritional standpoint, the consumption of trans fatty acids results in considerable potential harm but no apparent benefit. 
(6) Based on this overwhelming scientific evidence, in 2013, the Food and Drug Administration issued a preliminary determination that partially hydrogenated oils, which are the primary dietary source of artificial trans fats, are not generally recognized as safe for use as an ingredient in food.  
(7)Notwithstanding such preliminary determination, certain foods will still contain a certain level of naturally-occurring trans fats, and current laws and regulations, which only require that the labeling of food containing a certain threshold amount of trans fats bear that fact, will remain in effect. 
3.Declaration of trans fat content of less than 0.5 gram per serving on the label or in the labeling of food 
(a)RequirementNot later than 180 days after the date of the enactment of this Act, the Commissioner of Food and Drugs shall promulgate a final regulation, revising section 101.9(c)(2)(ii) of title 21 of the Code of Federal Regulations and such other regulatory provisions as may be necessary, to— 
(1)require that the nutrition information on the label or labeling on an applicable food contain an asterisk or another similar notation and a note to indicate that the food has a low trans fat content per serving; and 
(2)prohibit the label or labeling on an applicable food from indicating that trans fat content per serving is zero. 
(b)Applicable foodFor purposes of this section, the term applicable food means a food for which— 
(1)the trans fat content of a serving of the food is less than 0.5 gram and greater than 0.0 gram; and 
(2)the trans fat content of a serving of the food is declared in the nutrition information on the label or in the labeling of the food. 
(c)Effective dateThe regulation promulgated under subsection (a) shall take effect on the date that is 18 months after the date of the enactment of this Act. 
 
